[Cite as State v. Sowders, 2022-Ohio-2401.]

                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO




 STATE OF OHIO,                               :   APPEAL NO. C-220114
                                                  TRIAL NO. B-2104918
       Plaintiff-Appellee,                    :
                                                     O P I N I O N.
    vs.                                       :

 CHRISTOPHER SOWDERS,                         :

       Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 13, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

L. Patrick Mulligan & Associates L.L.C., Brandon Moermond and Frank Matthew
Batz, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}    In this appeal, defendant-appellant Christopher Sowders challenges

the trial court’s entry granting the state’s motion to hold him without bail pending

trial. Finding no error in the trial court’s denial of bail for Sowders, we affirm its

judgment.


                        Factual and Procedural Background


       {¶2}   Sowders was indicted for the offenses of aggravated robbery, aggravated

burglary, and kidnapping. All offenses were felonies of the first degree and carried an

accompanying firearm specification. Sowders pled not guilty at arraignment, and his

bond was set at $500,000. The bill of particulars alleged in relevant part that:

              [O]n or about August 11, 2021, at approximately 7:00 a.m.,

              behind a residence located at 454 Kitty Lane, Delhi Township,

              the victim, Elizabeth Ventre was looking for her dogs when she

              was confronted by Defendant and an unknown person wielding

              guns; They pointed their guns at her and forced her back up the

              steps and through the door into the house. Once they were inside

              and the door was closed, the two began demanding money from

              Ms. Ventre and telling her they knew her son had a safe and kept

              money at her residence. They tried to zip-tie her hands together,

              but did so incorrectly. When Ms. Ventre tried to flee out the

              door, they knocked her down and she hit her head.

              The two men began tearing her house apart looking for money,

              and she laid down and closed her eyes. When they couldn’t find

              the money they were expecting, they began stealing her jewelry.

              Defendant again demanded money, and when she still told him



                                              2
                        OHIO FIRST DISTRICT COURT OF APPEALS



              she didn’t have money in the house, Defendant told Ms. Ventre

              that he had killed someone before, and wouldn’t hesitate to do it

              again. He added that he wasn’t leaving without the money.

              Ms. Ventre said that her money was all in the bank, and

              Defendant forced her to get on her laptop and open her account.

              Once they confirmed there was money in Ms. Ventre’s account,

              and the banks had opened, they took her to various banks and

              tried to access ATM’s [sic] in and around Delhi. In one bank,

              when Ms. Ventre withdrew a large sum of money, Defendant told

              the teller that he was Ms. Ventre’s grandson and she was with-

              drawing [sic] money to buy him a car. While the two men forced

              Ms. Ventre to drive around to banks and ATM’s [sic] with her,

              they used her car. After they had obtained several thousand

              dollars of Ms. Ventre’s money, they parked in a Kroger parking

              lot and told her [to] put her head down and not get up for ten

              minutes. They took her personal information and told her to

              [sic] that if she ever told anyone what had happened, they would

              kill her. They then got out of the car and disappeared.

       {¶3}   Sowders filed a motion to reduce his bond to $100,000 with juris

monitoring. The state filed a motion to hold Sowders without bail pending trial. The

trial court held a joint hearing on both motions. In support of the motion to reduce

bond, Sowders argued that his financial situation prevented him from making the

bond currently set at $500,000; that he had no criminal history; that he resided and

attended school in Louisville, Kentucky; and that he had complied with all

requirements in jail.

       {¶4}   In support of its motion to hold Sowders without bail, the state argued

that the evidence strongly supported a determination that Sowders committed the


                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



charged offenses. On this point, the state asserted that it had obtained photographs

from the bank’s security system depicting Sowders and Ventre approaching the teller,

and that Sowders’s DNA was found on a water bottle recovered from a trash can in

Ventre’s home. The state additionally explained that surveillance cameras from

neighborhood businesses and Ring doorbells showed a white Dodge Charger driving

up and down Ventre’s street. It linked this vehicle to Sowders via records from the

Enterprise car rental company establishing that Sowders had rented a Dodge Charger

from the company and that the rental period included the date of the offenses in this

case. The state additionally linked Sowders to this vehicle by introducing evidence

establishing that several days before these offenses occurred, Sowders was questioned

by Louisville police on an unrelated matter and that pictures from body-camera video

taken during that encounter showed Sowders standing in front of a white Dodge

Charger.

       {¶5}   The state also stressed the violent nature of these crimes, explaining

that Ventre suffered a concussion when Sowders knocked her down after she tried to

flee from her home. It elaborated on the assertions in the bill of particulars regarding

Sowders’s multiple threats to shoot Ventre and his statement that he had killed before

and would not hesitate to do so again.

       {¶6}   The state further argued that Sowders, who resided in Louisville, had no

ties to Cincinnati and that the court could not restrict him in any way that would both

secure his appearance for court and allow Ventre to remain safe. It argued that the

court could not place Sowders on electronic monitoring and keep track of him in

Louisville.

       {¶7}   The trial court denied Sowders’s motion to reduce bond and granted the

state’s motion to hold Sowders without bail. In the latter entry granting the state’s

motion, the trial court found that Sowders had been indicted on three first-degree

felony offenses; that the proof was evident and the presumption great that Sowders


                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



committed the offenses; that Sowders posed a substantial risk to a person and/or the

community; and that no release conditions would reasonably assure the safety of that

person or the community.

       {¶8}   The court additionally found that the charged offenses were offenses of

violence, perpetrated with a firearm, during which Sowders had threatened to kill

Ventre and caused her physical harm; that Sowders had no ties to the community; and

that, based on Sowders’s violent crimes and explicit threats to return and kill Ventre

and her family members if she reported the matter to the police, he posed a real and

grave danger to Ventre and the community.


                                    Denial of Bail


       {¶9}   In a single assignment of error, Sowders argues that the trial court erred

in ordering that he be held without bond.


                                1. The Ohio Constitution


       {¶10} The Ohio Constitution provides:

       All persons shall be bailable by sufficient sureties, except for a person

       who is charged with a capital offense where the proof is evident or the

       presumption great, and except for a person who is charged with a felony

       where the proof is evident or the presumption great and where the

       person poses a substantial risk of serious physical harm to any person

       or to the community. Where a person is charged with any offense for

       which the person may be incarcerated, the court may determine at any

       time the type, amount, and conditions of bail. Excessive bail shall not

       be required; nor excessive fines imposed; nor cruel and unusual

       punishments inflicted.



                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       The General Assembly shall fix by law standards to determine whether

       a person who is charged with a felony where the proof is evident or the

       presumption great poses a substantial risk of serious physical harm to

       any person or to the community. Procedures for establishing the

       amount and conditions of bail shall be established pursuant to Article

       IV, Section 5(b) of the Constitution of the state of Ohio.

Ohio Constitution, Article 1, Section 9.

       {¶11} This constitutional provision has been codified in R.C. 2937.222.

                                     2. R.C. 2937.222


       {¶12} Pursuant to R.C. 2937.222(A), upon either a motion by the state or

upon the trial court’s own motion, the trial court shall hold a hearing to determine

whether an accused charged with certain specified offenses, including, as relevant to

this appeal, a felony of the first degree, shall be denied bail. The accused has the right

to be represented by counsel at the hearing, and shall be afforded the right to testify,

to present witnesses, and to cross-examine any witnesses who appear.                 R.C.

2937.222(A). “The rules concerning admissibility of evidence in criminal trials do not

apply to the presentation and consideration of information at the hearing.” Id. At the

hearing, the state has the burden of establishing:

              [T]hat the proof is evident or the presumption great that the

              accused committed the offense with which the accused is

              charged, of proving that the accused poses a substantial risk of

              serious physical harm to any person or to the community, and of

              proving that no release conditions will reasonably assure the

              safety of that person and the community.

Id.




                                                6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} The trial court shall not deny the accused bail unless it finds that the

state established each of the three requirements in the preceding paragraph by clear

and convincing evidence. R.C. 2937.222(B). Clear and convincing evidence is “that

measure or degree of proof which is more than a mere ‘preponderance of the evidence,’

but not to the extent of such certainty as is required ‘beyond a reasonable doubt’ in

criminal cases, and which will produce in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” In re K.H., 119 Ohio St.3d 538,

2008-Ohio-4825, 895 N.E.2d 809, ¶ 42, quoting Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus.

       {¶14} In ascertaining whether the accused poses a substantial risk of serious

physical harm to any person or the community and whether any conditions of release

would reasonably assure the safety of that person and the community, the trial court

shall consider:

       (1) The nature and circumstances of the offense charged, including

       whether the offense is an offense of violence or involves alcohol or a

       drug of abuse;

       (2) The weight of the evidence against the accused;

       (3) The history and characteristics of the accused, including, but not

       limited to, both of the following:

       (a) The character, physical and mental condition, family ties,

       employment, financial resources, length of residence in the community,

       community ties, past conduct, history relating to drug or alcohol abuse,

       and criminal history of the accused;

       (b) Whether, at the time of the current alleged offense or at the time of

       the arrest of the accused, the accused was on probation, parole, post-

       release control, or other release pending trial, sentencing, appeal, or

       completion of sentence for the commission of an offense under the laws


                                               7
                         OHIO FIRST DISTRICT COURT OF APPEALS



        of this state, another state, or the United States or under a municipal

        ordinance.

        (4) The nature and seriousness of the danger to any person or the

        community that would be posed by the person’s release.

R.C. 2937.222(C).

        {¶15} The denial of bail under this statute is immediately appealable. R.C.

2937.222(D)(1).


                                     3. Standard of Review


        {¶16} While R.C. 2937.222 provides that, before denying an accused bail, the

trial court must find that the state established the conditions set forth in R.C.

2937.222(B) by clear and convincing evidence, the statute does not set forth a standard

of review for an appellate court to employ when reviewing the trial court’s findings.1

Neither this court nor the Supreme Court of Ohio has yet been confronted with

determining what standard of review to employ in this situation. Two recent cases

from the Supreme Court of Ohio concerning excessive bond, however, provide some

guidance on this issue.

        {¶17} In Mohamed v. Eckelberry, 162 Ohio St.3d 583, 2020-Ohio-4585, 166
N.E.3d 1132, the petitioner filed a writ of habeas corpus challenging the amount of his

pretrial bond. The court referred the matter to a master commissioner, who held a

hearing and determined that the bond on which petitioner was being held was

excessive and recommended modifying the bond. Id. at ¶ 2. The master commissioner

determined that “in an original action for a writ of habeas corpus, an appellate court

may receive evidence and exercise its own discretion concerning a petitioner’s bail,


1 The statute does provide thatthe court of appeals must: (1) give the appeal priority on its calendar;
(2) liberally modify or dispense with formal requirements in the interest of a speedy and just
resolution of the appeal; (3) decide the appeal expeditiously; and (4) promptly enter its judgment
affirming or reversing the order denying bail. R.C. 2937.222(D)(1).


                                                      8
                      OHIO FIRST DISTRICT COURT OF APPEALS



without according deference to the trial court’s determination.” Id. at ¶ 4. The

respondent challenged the master commissioner’s conclusion that the court may

independently review petitioner’s bond without first holding that the trial court

abused its discretion and the reduction in bond. Id. at ¶ 3.

       {¶18} The court rejected respondent’s argument and held that “in an original

action, an appellate court may permit a habeas petitioner to introduce evidence to

prove his claim and then exercise its own discretion in imposing an appropriate bail

amount.” Id. at ¶ 5. It then went on to consider the factors in Crim.R. 46(C) relevant

to determining the type, amount, and conditions of bail, before adopting the master

commissioner’s recommendation and additionally imposing several nonfinancial

conditions of bail.

       {¶19} In DuBose v. McGuffey, Slip Opinion No. 2022-Ohio-8, the Supreme

Court of Ohio considered an appeal from an original action in this court that granted

a writ of habeas corpus ordering the reduction of a defendant’s bail. DuBose’s bail had

been set at $1.5 million for charges of murder and aggravated robbery. After the trial

court twice denied his motions to reduce the bail, DuBose filed a petition for a writ of

habeas corpus before this court challenging the amount of his bail as excessive.

Reviewing the issue de novo, we concluded that the trial court failed to consider

DuBose’s financial resources as was required by Crim.R. 46(C)(4) and that the bail set

for DuBose was, in effect, a denial of bail. Id. at ¶ 8. We granted DuBose’s petition

and reduced the bail to $500,000 and imposed several nonfinancial conditions.

       {¶20} On appeal, the Supreme Court of Ohio considered the state’s argument

that this court should have reviewed the trial court’s bail determination for an abuse

of discretion, not de novo. Id. at ¶ 14. The court rejected that argument and held that

de novo review was the appropriate standard of review for this court to have applied.

Id. at ¶ 17. It recognized that in original habeas actions, “a court of appeals may receive

new evidence and independently weigh the evidence to make its own bail


                                                9
                      OHIO FIRST DISTRICT COURT OF APPEALS



determination.” Id. at ¶ 16. It further noted that this court had not taken additional

evidence when reviewing DuBose’s petition and had relied on the record before it to

conclude “that the bail amount was excessive because it did not take into consideration

DuBose’s financial resources as required by Crim.R. 46(C)(4).” Id. at ¶ 17. The court

held that de novo review was appropriate for that question of law. Id.

       {¶21} Thus, following these cases from the Ohio Supreme Court, in original

habeas actions concerning the imposition of an allegedly excessive bail, a reviewing

court must undertake a de novo review and may take additional evidence when

considering whether the amount of bail imposed was unconstitutionally excessive.

       {¶22} Turning our discussion back to the appropriate standard of review to

employ when reviewing the trial court’s denial of bail under R.C. 2937.222, a statutory

provision as opposed to a constitutional challenge, several of our sister districts have

considered what standard of review to apply in this situation, and they are not in

unison.

       {¶23} When reviewing the trial court’s denial of bail, the Sixth Appellate

District determines if there was “sufficient evidence presented by which the [trial]

court could have formed a firm belief or conviction in support of its finding[s].” State

v. Blackshear, 6th Dist. Lucas No. L-21-1141, 2022-Ohio-230, ¶ 13, quoting State v.

Brown, 6th Dist. Erie No. E-06-025, 2006-Ohio-3377, ¶ 25. The Tenth Appellate

District reviews the trial court’s denial of bail for an abuse of discretion. State v.

Henderson, 10th Dist. Franklin No. 16AP-870, 2017-Ohio-2678, ¶ 5. And the Eleventh

Appellate District has elected to employ a hybrid standard of review, akin to that used

in the review of a trial court’s ruling on a motion to suppress. State v. Urso, 11th Dist.

Trumbull No. 2010-T-0042, 2010-Ohio-2151, ¶ 47. Under that standard, the court

accepts the trial court’s findings of fact where the findings are supported by competent,

credible evidence, and then reviews the trial court’s legal determinations de novo. Id.




                                               10
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶24} The Second and Eighth Appellate Districts have recognized this

dissonance among the districts and have not settled on a single standard of review, but

rather have reviewed the trial court’s denial of bail under all standards recognized by

the other districts. State v. Mitchell, 2019-Ohio-2465, 139 N.E.3d 556, ¶ 24 (2d Dist.);

State v. Jackson, 8th Dist. Cuyahoga No. 110621, 2021-Ohio-4320, ¶ 40.

       {¶25} Some of the districts have considered this issue after Mohamed and

DuBose. While the Eighth Appellate District in Jackson considered the issue post-

Mohamed, only the Sixth Appellate District in Blackshear has considered this issue

post-DuBose, and it did not consider the impact of DuBose, if any, in its decision.

       {¶26} As we settle on a standard of review for this district, we do not find the

abuse-of-discretion standard to be appropriate in this situation. Nor are we inclined

to apply the de novo standard of review that Mohamed and DuBose utilized to

determine whether the amount of bail imposed was unconstitutionally excessive.

Unlike Mohamed and DuBose, this case is an appeal from the trial court’s denial of

bail under R.C. 2937.222 and is not an original action. This court may not take

additional evidence and is limited to the record before us. Moreover, this case arises

out of a statute and not the Constitution.

       {¶27} With those considerations in mind, we settle on a standard of review
similar to that employed by the Sixth District. In our view, this court’s review of a trial

court’s denial of bail under R.C. 2937.222 is comparable to that employed by an

appellate court when reviewing a juvenile court’s grant of permanent custody. Like

the trial court’s determination under R.C. 2937.222, a juvenile court’s determination

on a permanent-custody motion must also be supported by clear and convincing

evidence. In re C.E., 1st Dist. Hamilton No. C-210407, 2021-Ohio-3916, ¶ 21. When

reviewing whether a juvenile court’s grant of permanent custody is supported by clear

and convincing evidence, we “examine the record and determine if the juvenile court

had sufficient evidence before it to satisfy the clear-and-convincing standard.” Id.


                                                11
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶28} We find that this same standard is appropriate to use when reviewing

the trial court’s denial of bail under R.C. 2937.222. We accordingly review the record

to determine whether, in finding that the proof is evident or the presumption great

that Sowders committed the charged offenses, that Sowders poses a substantial risk of

serious physical harm to any person or to the community, and that no release

conditions will reasonably assure the safety of that person and the community, the

trial court had sufficient evidence before it to satisfy the clear-and-convincing

standard.


                               4. Application to Sowders


       {¶29} We now apply this standard to determine whether the trial court erred

in granting the state’s motion to hold Sowders without bail.

                      A. Evidence Sowders Committed Offenses


       {¶30} We begin with the trial court’s finding that the proof is evident and the

presumption great that Sowders committed the charged offenses.            The record

contained sufficient evidence in support of this finding to satisfy the clear-and-

convincing standard. Sowders’s DNA was found on a water bottle inside a trash can

in Ventre’s home. Photographs obtained from the bank’s security system depicted

Sowders and Ventre approaching the teller. And Sowders was linked to a white Dodge

Charger that was caught on surveillance cameras from neighborhood businesses and

Ring doorbells driving up and down Ventre’s street.

       B. Evidence Sowders Posed Substantial Risk of Serious Physical Harm


       {¶31} We next consider the trial court’s finding that Sowders posed a

substantial risk of serious physical harm to any person or to the community. In doing

so, we consider the factors in R.C. 2937.222(C)(1)-(4) set forth above.



                                              12
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶32} The charged offenses were offenses of violence that were perpetrated

with a firearm. Ventre suffered a concussion after being knocked down by Sowders.

Additionally, Sowders threatened to shoot Ventre multiple times during the offenses,

and he told her he had killed before and would not hesitate to do so again. See R.C.

2937.222(C)(1).

       {¶33} The weight of the evidence against Sowders was strong, including the

DNA evidence and surveillance photos capturing his image during the commission of

the offenses. See R.C. 2937.222(C)(2).

       {¶34} Sowders has no criminal record, and was not on probation, parole,

postrelease control, or any other release at the time of his arrest. Sowders also had a

full-time job at the time of his arrest. Sowders has no ties to Cincinnati, and at the

time of his arrest lived with his wife and attended school in Louisville, Kentucky. See

R.C. 2937.222(C)(3). Sowders stresses his lack of both a criminal record and history

of weapon use. But this ignores the violence and weapon use that occurred in the

facilitation of these offenses. See Mitchell, 2019-Ohio-2465, 139 N.E.3d 556, at ¶ 34

(defendant’s argument about the absence of violence in his past “ignores the violence

that occurred on the day of the shooting incident”).

       {¶35} With respect to the nature and the seriousness of the danger that
Sowders’s release would potentially pose to Ventre, Sowders threatened to kill Ventre

if she reported the offenses. It was reasonable to infer from Sowders’s statement that

he would seek to retaliate against Ventre for contacting the police.         See R.C.

2937.222(C)(4).

       {¶36} Based on the foregoing analysis, we find that the record contains

sufficient evidence that Sowders posed a substantial risk of serious physical harm to

Ventre or to the community to satisfy the clear-and-convincing standard.




                                             13
                      OHIO FIRST DISTRICT COURT OF APPEALS


    C. Evidence that No Conditions Will Reasonably Assure the Safety of Ventre
                                and The Community


       {¶37} We reach the same determination with respect to the trial court’s

finding that no release conditions will reasonably assure the safety of Ventre and the

community. Our analysis of the R.C. 2937.222(C) factors also applies to our review of

this finding. We additionally find persuasive the difficulty noted by the state involved

with releasing Sowders on electronic monitoring and monitoring him in Louisville—

the trial court is simply unable to do so, as it can only keep track of Sowders in

Hamilton County. So the court was faced with the choice between allowing Sowders

to return to Louisville with no form of monitoring, or allowing Sowders to be released

and remain in Hamilton County on juris monitoring and/or other conditions. With

respect to the latter option, Sowders gave no indication at the hearing that he had a

place to stay in Hamilton County. And given Sowders’s threats to harm Ventre if she

reported his crimes, the trial court could reasonably have feared that Sowders would

cut off any monitoring device and seek revenge on Ventre.

       {¶38} Having found that the record contains sufficient evidence in support of

the trial court’s finding of the conditions set forth in R.C. 2937.222(B) to satisfy the

clear-and-convincing standard, we hold that the trial court did not err in granting the

state’s motion to hold Sowders without bail.          Sowders’s assignment of error is

overruled, and the judgment of the trial court is, accordingly, affirmed.

                                                                      Judgment affirmed.



WINKLER and BOCK, JJ., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                14